836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey A. MURR, Plaintiff-Appellant,v.Douglas O. MEYER;  Ottawa County Prosecutors' Office,Defendants-Appellees,State of Ohio, Defendant.
No. 87-3574.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This pro se Ohio prisoner appeals the district court's judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff alleged that defendants maliciously intervened in his appeal of a state court decision.  The district court dismissed the action after determining defendants were absolutely immune from suit.


3
Upon review, we conclude that absolute prosecutorial immunity is not available because plaintiff seeks only declaratory relief.  See Supreme Court of Virginia v. Consumer's Union, 446 U.S. 719 736-37 (1980).  However, we further conclude that plaintiff failed to state a cognizable claim under 42 U.S.C. Sec. 1983.  See Parratt v. Taylor, 451 U.S. 527, 535 (1981).  Accordingly, the district court's judgment of dismissal entered June 3, 1987 is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.